DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Bishop et al. (U.S. Patent Application Number: 2019/0327612).
Consider claim 1; Bishop discloses a method for handling a pseudo base station, for a mobile terminal, comprising: 
performing restriction processing on a registration network of the mobile terminal at the pseudo base station [e.g. disconnect (par. 11, lines 9-13)] in response to determining a pseudo base station (par. 11, lines 5-13); and 
prohibiting accessing the pseudo base station in response to the restriction processing meeting a preset condition [e.g. no validity confirmation (par. 11, lines 9-13)].
Consider claim 2; Bishop discloses obtaining a registration attempt number of the mobile terminal at the pseudo base station (e.g. one) in response to determining the pseudo base station (par. 11, lines 5-13); and the restriction processing meeting the preset condition comprises: the registration attempt number exceeding a preset number [e.g. zero (par. 11, lines 5-13)].
Consider claim 3; Bishop discloses prohibiting registration attempt of the mobile terminal at the pseudo base station in a condition of the preset number being zero [e.g. disconnect based on no validation confirmation (par. 11, lines 9-13)].
Consider claim 4; Bishop discloses prohibiting detecting a feature parameter corresponding to the pseudo base station in response to the restriction processing meeting the preset condition [e.g. validation failure (par. 11, lines 5-13; par. 22, lines 1-9)].
Consider claim 5; Bishop discloses the feature parameter comprises at least one of a tracking area identity (TAI), an eutra absolute radio frequency channel number (EARFCN), a physical cell identity (PCI) and a cell identity (CID) [e.g. cellular base station identifier (par. 22, lines 1-9)].
Consider claim 6; Bishop discloses detecting a duration of prohibiting accessing the pseudo base station (par. 30, lines 9-15); and continuing to access the pseudo base station in response to the duration exceeding a preset duration (par. 31, lines 8-13).
Consider claim 7; Bishop discloses displaying a prompt message during the preset duration of prohibiting accessing the pseudo base station (e.g. validation failure) (par. 31, lines 8-13).
Consider claim 8; Bishop discloses continuing to access the pseudo base station in response to a target action based on the prompt message [e.g. provide proper warning while remaining connected (par. 31, lines 8-13)].
Consider claim 10; Bishop discloses detecting the base station and obtaining identification information of detected base stations (par. 11, lines 5-13; par. 22, lines 1-9); and preferably accessing base stations except the pseudo base station among the detected base stations in response to the identification information of the detected base stations comprising identification information of the pseudo base station (par. 11, lines 5-13; par. 22, lines 1-9).
Consider claim 12; Bishop discloses obtaining identification information of the pseudo base station (par. 39, lines 1-8), and adding the identification information to a preset list [e.g. via the validation response message (par. 39, line 12 – par. 40, line 7; par. 42, lines 9-12)].
Consider claim 13; Bishop discloses receiving a rejection code (e.g. validation failure) rejecting the registration network of the mobile terminal from the pseudo base station (par. 11, lines 5-13); determining the rejection code as a preset rejection code (par. 22, lines 1-9); and rejecting the registration network of the mobile terminal based on the preset rejection code (e.g. validation failure) (par. 11, lines 5-13; par. 22, lines 1-9).
Consider claim 14; Bishop discloses prohibiting detecting a feature parameter corresponding to the pseudo base station based on the preset rejection code (e.g. validation failure) (par. 11, lines 5-13; par. 22, lines 1-9); and detecting feature parameters corresponding to the base stations except the pseudo base station [e.g. validated base stations (par. 22)].
Consider claim 15; Bishop discloses a mobile terminal for handling a pseudo base station, comprising: 
one or more processors (par. 45, lines 1-4); 
a memory storing instructions executable by the one or more processors (par. 45, lines 1-4); wherein the one or more processors are configured to:
perform restriction processing on a registration network of the mobile terminal at the pseudo base station [e.g. disconnect (par. 11, lines 9-13)] in response to determining a pseudo base station (par. 11, lines 5-13); and 
prohibit accessing the pseudo base station in response to the restriction processing meeting a preset condition [e.g. no validity confirmation (par. 11, lines 9-13)].
Consider claim 16; Bishop discloses obtaining a registration attempt number of the mobile terminal at the pseudo base station (e.g. one) in response to determining the pseudo base station (par. 11, lines 5-13); and the restriction processing meeting the preset condition comprises: the registration attempt number exceeding a preset number [e.g. zero (par. 11, lines 5-13)].
Consider claim 17; Bishop discloses detecting a duration of prohibiting accessing the pseudo base station (par. 30, lines 9-15); and continuing to access the pseudo base station in response to the duration exceeding a preset duration (par. 31, lines 8-13).
Consider claim 18; Bishop discloses receiving a rejection code (e.g. validation failure) rejecting the registration network of the mobile terminal from the pseudo base station (par. 11, lines 5-13); determining the rejection code as a preset rejection code (par. 22, lines 1-9); and rejecting the registration network of the mobile terminal based on the preset rejection code (e.g. validation failure) (par. 11, lines 5-13; par. 22, lines 1-9).
Consider claim 19; Bishop discloses prohibiting detecting a feature parameter corresponding to the pseudo base station based on the preset rejection code (e.g. validation failure) (par. 11, lines 5-13; par. 22, lines 1-9); and detecting feature parameters corresponding to the base stations except the pseudo base station [e.g. validated base stations (par. 22)].
Consider claim 20; Bishop discloses a non-transitory computer readable storage medium (par. 48), wherein the computer readable storage medium stores a program code (par. 48), and the program code is called by a processor to execute a method for handling a pseudo base station (par. 45, lines 1-4; par. 48), applied to a mobile terminal (par. 45, lines 1-4; par. 48), and the method comprises:
performing restriction processing on a registration network of the mobile terminal at the pseudo base station [e.g. disconnect (par. 11, lines 9-13)] in response to determining a pseudo base station (par. 11, lines 5-13); and 
prohibiting accessing the pseudo base station in response to the restriction processing meeting a preset condition [e.g. no validity confirmation (par. 11, lines 9-13)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (U.S. Patent Application Number: 2019/0327612) in view Lee et al. (U.S. Patent Application Number: 2014/0036696).
Consider claim 9, as applied in claim 6; Bishop discloses the claimed invention except: configuring to maintain a 4G network connection during the preset duration of prohibiting accessing the pseudo base station.
In an analogous art Lee discloses configuring to maintain a 4G network connection during the preset duration of prohibiting accessing the pseudo base station (par. 9, lines 10-21).
It is an object of Bishop’s invention to detect base stations. It is an object of Lee’s invention to monitor wireless networks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bishop by including a 4G cellular network, as taught by Lee, for the purpose of efficiently providing services in a telecommunications network.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bishop et al. (U.S. Patent Application Number: 2019/0327612) in view Balappanavar et al. (U.S. Patent Application Number: 2019/0053191).
Consider claim 11, as applied in claim 10; Bishop discloses obtaining the base stations except the pseudo base station among the detected base stations in response to the identification information comprising identification information of the pseudo base station (par. 11, lines 5-13; par. 22, lines 1-9). Bishop discloses the claimed invention except: determining a target base station having the longest access time with the mobile terminal { YB:01257146.DOCX } -25-from the obtained base stations; and accessing the target base station. 
In an analogous art Balappanavar discloses determining a target base station having the longest access time with the mobile terminal { YB:01257146.DOCX } -25-from the obtained base stations (par. 55); and accessing the target base station (par. 46, 55).
It is an object of Bishop’s invention to detect base stations. It is an object of Balappanavar’s invention to detect and select base stations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bishop by including a base station with the longest access time, as taught by Balappanavar, for the purpose of effectively managing communication in a data network.



Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646